DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Invention I (claims 1 – 13) in the reply filed on October 23, 2021) is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 14 – 21 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention (Invention II), there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on October 23, 2021.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11 – 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 recites the limitation “fixing the shape comprises inserting the tube into a sleeve.” It is unclear as to whether Applicant intends the limitation to refer to, and further define, the previously recited step of “fixing the shape comprises positioning a supporting member to abut the outer perimeter [of the tube],” such that ‘positioning the supporting member’ comprises ‘inserting the tube into a sleeve,’ or whether Applicant intends the steps of ‘positing a supporting member’ and ‘inserting the tube into a sleeve’ to be performed separately and independently from one another. For the purposes of this Office Action, Examiner will interpret the limitation as “fixing the shape comprises inserting the tube into the supporting member, wherein the supporting member is a sleeve.”
Claim 12 recites the limitation “refining a shape of the gear teeth.” It is unclear as to whether Applicant intends the limitation to refer to, and previously define, the step of “extending the shaping tool … to cause the tool teeth to mate with the gear teeth and to exert a radially outward force on the tube,” such that the ‘extending’ acts to ‘refine the shape of the gear teeth,’ or whether Applicant intends the limitation to be separate and independent from the ‘extending,’ such that the ‘extending’ is performed separately from the ‘refining.’ For the purposes of this Office Action, Examiner will interpret the limitation to refer to, and further define, the previously recited step of ‘extending.’ Examiner notes that this interpretation is consistent with the teachings of the Specification (paragraph 61).
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 2 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. The limitations of dependent claim 2 are previously required by independent claim 1 (see claim 1, first paragraph after the preamble).  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 4, 6, and 9 - 13 are rejected under 35 U.S.C. 103 as being unpatentable over Hodgkins (U.S. Patent Number 1,853,354) in view of Lyon (U.S. Patent Number 5,392,517).
As to claim 1, Hodgkins teaches a method of forming a ring gear (page 1, lines 1 – 15), the method comprising: providing a tube having an inner surface comprising gear teeth, the tube being a hollow tube (figure 2, element 1 being the ‘tube’ and element 2 
However, while Hodgkins teaches a step of providing a hollow tube having an inner surface comprising gear teeth, Hodgkins does not teach how to provide the hollow tube. Lyon teaches a method of forming a ring gear (abstract), wherein the method comprises: providing a tube having an inner surface comprising gear teeth, the tube being hollow (figures 1 - 3, element 28 being the ‘hollow tube,’ element 22 being the 
As to claim 2, the discussion of claim 1 is incorporated herein.
As to claim 3, Hodgkins teaches that providing the tube comprises providing a hollow metallic tube (figure 2, element 1; page 1, lines 50 – 52).
As to claim 4, Hodgkins teaches that providing the tube comprises providing an aluminum tube (figure 2, element 1; page 1, lines 50 – 52).
As to claim 6, Hodgkins teaches that providing the tube comprises section the tube to form one or more rings (figures 1 and 4, step 1; column 2, lines 22 – 23 and 62 – 64).
As to claim 9, Examiner takes Official Notice that it is known in the art to machine an outer perimeter of a hollow tube, so as to ensure that the outer perimeter is formed to the desired specifications. Therefore, it would have been obvious to one skilled in the art to fix the shape of the outer perimeter of the tube of Hodgkins, by machining the outer perimeter relative to the gear teeth, so as to ensure that the outer perimeter of the hollow tube meets the desired specifications.
As to claim 10, Hodgkins teaches that fixing the shape comprises positioning supporting member to abut the outer perimeter along at least a portion of the outer perimeter (figure 2, element 3 being the ‘supporting member’; page 1, lines 52 – 60).
As to claim 11, Hodgkins teaches that fixing the shape comprises inserting the tube into supporting member, wherein the supporting member is a sleeve (figure 2, element 3 being the ‘sleeve’; page 1, lines 52 – 60).
As to claim 12, Hodgkins teaches that extending the shaping tool further comprises refining a shape of the gear teeth (figures 2 – 5, elements 9, 2, and A; page 1, line 74 – page 2, line 35).
As to claim 13, Hodgkins teaches the refining the shape of the gear teeth comprises the extending of the shaping tool into its extended configuration (figure 2, element 9; page 1, lines 74 – 85).
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Hodgkins in view of Lyon as applied to claim 4 above, and further in view of Kim (International Publication Number WO 2018/139896 A1).
Because Kim is published in Korean, all citations to Kim will actually refer to U.S. Patent Application Publication Number 2019/0348752, which claims priority from Kim.
As to claim 5, while Hodgkins teaches the gear teeth comprising aluminum, Hodgkins does not teach anodizing the gear teeth. Kim teaches a gear having gear teeth (figure 3, element 220), wherein the gear and gear teeth comprise aluminum (page 4, paragraph 58). Kim further teaches anodizing the gear teeth (page 4, paragraph 58). It would have been obvious to one skilled in the art to anodize the gear .
Allowable Subject Matter
Claims 7 and 8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  While Hodgkins teaches the use of a shaping tool, Hodgkins does not teach the shaping tool comprising a mandrel having: a plurality of toothed sections arranged radially around a core portion, each of the toothed sections comprising a subset of the tool teeth, each of the toothed sections movably abutting the core portion along an inclined surface inclined relative to an axial axis of the mandrel, wherein: moving the core portion in a first direction along the axial axis relative to the toothed sections moves the toothed sections radially away from the core portion to extend the shaping tool into its extended configuration; and moving the core portion in a second direction along the axial axis relative to the toothed sections moves the toothed sections radially towards the core portion to retract the shaping tool into its retracted configuration, the second direction opposite the first direction; and the extending the shaping tool comprises moving the core portion in the first direction relative to the toothed sections.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J BESLER whose telephone number is (571)270-5331. The examiner can normally be reached Monday - Friday, 10:30 am - 7:30 pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bryant can be reached on 571-272-4526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER J BESLER/Primary Examiner, Art Unit 3726